of f i c e of c h i e f c ou n s e l department of the treasury int ernal revenue service washington d c date number release date cc fip tl-n-1826-99 uilc numbers internal_revenue_service national_office field_service_advice memorandum for elizabeth chirich lmsb associate area_counsel houston cc lm nr hou attn carol bingham mcclure special litigation assistant from lon b smith acting associate chief_counsel cc fip subject payment made to a related_entity for assumption of debt this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-1826-99 legend parent subsidiary a subsidiary b subsidiary c bank year a b issues whether sec_1_61-12 as applicable in year permits subsidiary c to amortize as bond_premium within the meaning of sec_1_61-12 a portion of the payment it received in year from subsidiary a a related_party as partial consideration for assuming certain of subsidiary a’s debt obligations if subsidiary c were permitted to amortize the portion of the payment representing the bond_premium whether sec_267 requires that subsidiary a must defer its deduction of the payment until subsidiary c reports the amortized amounts in income conclusion sec_1 based upon the facts provided in the request for field_service_advice the payment in issue does not fall within the definition of premium as described in sec_1_61-12 as then in effect accordingly subsidiary c may not rely upon sec_1_61-12 to avoid including in year that portion the bond_premium of the total consideration it received from subsidiary a in year for assuming certain of its debt obligations we note however that depending on the outcome of the additional factual development recommended herein there may be alternative legal theories the taxpayer continued tl-n-1826-99 if subsidiary c is not required to include the premium in gross_income in year we conclude that sec_267 does not require subsidiary a to defer its deduction for the premium payment facts the facts as set forth in your request for field_service_advice fsa are as follows parent is a united_states_corporation with numerous subsidiaries both domestic and foreign one of these subsidiaries is subsidiary a of which parent is the sole shareholder subsidiary a secures all financing for parent’s u s investments including issuing its own debt securities parent guarantees all subsidiary a debt parent also owns a of the outstanding shares of subsidiary b bank owns the remaining b subsidiary b is the sole shareholder of subsidiary c subsidiary c’s principal business activity is holding and maintaining trust instruments on behalf of parent’s affiliates all the entities involved herein are domestic corporations subsidiary a and subsidiary c are accrual basis taxpayers subsidiary b and subsidiary c are not part of the consolidated_group with parent subsidiary a during the examination period had outstanding certain publicly held bonds which it previously had issued at par these bonds carried a higher coupon rate than the market interest rates prevailing during the years under examination interest rates had fallen since issuance of the bonds causing the value of the bonds to be less to subsidiary a but more to the bondholders than at the time originally issued subsidiary a wanted to eliminate these bonds from its balance_sheet but the bond indenture did not have a call provision during year subsidiary a transferred the bonds to subsidiary c along with amounts equaling the bonds’ face_amount accrued interest and a premium over face subsidiary c thus became liable for payments on the bonds in the place of subsidiary a the original issuer of the bonds the bondholders did not change the premium over face is an amount over and above the face_amount of the bonds equal to the difference between the present_value of the bonds at the then prevailing interest rate and the face value of the bonds the liabilities were originally issued at par since the interest rates had fallen since then the bonds were worth more to the bondholders and less to subsidiary a the so-called continued will assert in support of its position for purposes of this memorandum we assume that this transaction qualifies as an assumption of the bonds by subsidiary c for federal_income_tax purposes tl-n-1826-99 premium was paid to compensate subsidiary c for the interest differential in assuming subsidiary a’s bond liabilities subsidiary c used the payment received from subsidiary a to purchase treasury securities which were dedicated to defease through a_trust the liabilities assumed from subsidiary a for tax purposes subsidiary a deducted the entire premium amount_paid as interest_expense in year the year subsidiary c assumed the bonds subsidiary c on the other hand rather than including the premium in income upon receipt in year amortized pro-rata amounts of the premium into income over subsequent years law and analysis issue whether sec_1_61-12 as applicable in year permits subsidiary c to amortize as bond_premium within the meaning of sec_1_61-12 a portion of the payment it received in year from subsidiary a a related_party as partial consideration for assuming certain of subsidiary a’s debt obligations sec_61 provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived including income_from_discharge_of_indebtedness sec_451 provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period in your fsa request you state that the taxpayer does not contend that sec_451 authorizes amortization of the premium but rather the taxpayer appears to rely on sec_1_61-12 as authority for deferring the income inclusion sec_1_61-12 as in effect for the years in issue sec_1_61-12 provides that if bonds are issued by a corporation at their face value the corporation realizes no gain_or_loss sec_1_61-12 provides if subsequent to date bonds are issued by a corporation at a premium as defined in subparagraph of this paragraph the net amount of such premium tl-n-1826-99 excluding any portion thereof which is attributable to a conversion feature of the bond under paragraph c of sec_1_171-2 is income which should be prorated or amortized over the life of the bonds if bonds were issued by a corporation prior to date at a premium the net amount of such premium was income for the year in which the bonds were issued and should not be prorated or amortized over the life of the bonds sec_1_61-12 provides that for purposes of sec_1 c bond_premium equals the excess of the issue_price of the bond as defined in paragraph b of sec_1_1232-3 over the amount payable at maturity or in the case of a callable bond at the earlier_call_date the provisions of sec_1_61-12 are illustrated by an example set forth in sec_1_61-12 i m corporation on date the beginning of its taxable_year issued for dollar_figure percent bonds maturing years from the date_of_issue with a stated_redemption_price_at_maturity of dollar_figure the bonds were convertible into common_stock at the option of the holder the value of the conversion feature of the bonds as determined under paragraph c of sec_1_171-2 is dollar_figure the net amount or amortizable portion of bond_premium which is included in income over the 10-year life of the bonds is dollar_figure computed as follows issue_price dollar_figure less redemption price big_number premium big_number value of conversion feature big_number amortizable amount dollar_figure ii on date m corporation repurchased all of the bonds for a total price of dollar_figure m corporation thereby realized income for the taxable_year in the amount of dollar_figure computed as follows tl-n-1826-99 issue_price dollar_figure less portion of original premium previously amortized x dollar_figure big_number _______ big_number repurchase price big_number income big_number sec_1_61-12 provides for purposes of this paragraph a debenture note or certificate or other evidence_of_indebtedness issued by a corporation and bearing interest shall be given the same treatment as a bond sec_1_61-12 provides for rules relating to amortization of bond_discount and the deduction upon repurchase of bonds at an amount in excess of their issue_price see sec_1_163-3 applying the above law to the facts of the instant case sec_1 c provides that if bonds are issued by a corporation at their face value the corporation realizes no gain_or_loss the facts set forth in the fsa request state that subsidiary a during the examination period had outstanding certain publicly held bonds the bonds in issue which it previously had issued at par accordingly since the subject bonds were issued at par that is at face value4 subsidiary a realized no gain_or_loss upon their issuance although not applicable to the years in issue final regulations were published concerning amortizable_bond_premium which harmonize sec_171 with the original_issue_discount oid regime under the new rules bond_premium generally arises when a holder acquires a bond for more than the principal_amount of the bond similarly bond_issuance_premium generally arises when an issuer issues a bond for more than the principal_amount of the bond under the final regulations the holder’s treatment of bond_premium is addressed in sec_1_171-1 through the issuer’s treatment of bond_issuance_premium is addressed in sec_1 in each case the amortization of premium is based on constant yield principles see td fr date 1998_1_cb_521 neither sec_61 nor sec_1_61-12 use or define the term par however par and face value are used synonymously in reference to both bonds and stock in other parts of the code and in numerous revenue rulings see for example sec_247 b see also revrul_84_38 1984_1_cb_250 revrul_59_271 1959_2_cb_70 tl-n-1826-99 under sec_1_61-12 if a corporation issues non-convertible bonds at a premium as defined in sec_1_61-12 the entire premium is treated as income which should be prorated or amortized over the life of the bonds sec_1_61-12 according to the facts set forth in the fsa request the bonds in issue were non-convertible therefore if the bonds were issued at a premium as defined in sec_1_61-12 the entire premium is treated as income which should be prorated or amortized over the life of the bonds sec_1_61-12 sec_1_61-12 provides that for purposes of sec_1 c bond_premium equals the excess of the issue_price of the bond as defined in paragraph b of sec_1_1232-3 over the amount payable at maturity or in the case of a callable bond at the earlier_call_date since the facts provide that the bonds in issue are not callable for purposes of sec_1_61-12 any bond_premium would equal the excess of the issue_price of the bond over the amount payable at maturity the facts set forth in the fsa request indicate that the issue_price of the bonds and the amount payable at maturity are the same for purposes of sec_1_61-12 therefore the bonds were not issued at a premium for purposes of sec_1_61-12 moreover absent further factual development as discussed below no part of the payment made by subsidiary a to subsidiary c upon the assumption of the bonds in year falls within the definition of premium for purposes of sec_1_61-12 thus we concur with your conclusion that sec_1_61-12 as in effect for the applicable_period does not provide the authority for subsidiary c to amortize the premium it received from subsidiary a as partial consideration for its that is subsidiary c’s assumption of subsidiary a’s payment obligations under the outstanding bonds issue if subsidiary c were permitted to amortize the portion of the payment representing the bond_premium whether sec_267 requires that subsidiary a must defer its deduction of the payment until subsidiary c reports the amortized amounts in income in the fsa you conclude that subsidiary a properly deducted the amount_paid as a premium in the year paid as an interest_expense and subsidiary c should include the entire premium in income in the year of receipt however if it is determined that subsidiary c is allowed to amortize the premium you would like our views on whether sec_267 requires that subsidiary a must defer it sec_5 again we note that depending on the outcome of the additional factual development recommended herein the taxpayer may assert alternative legal theories tl-n-1826-99 deduction of the payment until subsidiary c reports the amortized amounts in income sec_267 provides in relevant part as follows if by reason of the method_of_accounting of the person to whom payment is made the amount thereof is not unless paid includible in the gross_income of such person and at the close of the taxable_year of the taxpayer for which but for this paragraph the amount would be deductible under this chapter both the taxpayer and the person to whom payment is to be made are persons specified in any of the paragraphs of subsection b then any deduction allowable under this chapter in respect of such amount shall be allowable as of the day as of which such amount is includible in the gross_income of the person to whom payment is made among the persons specified in subsection b of sec_267 is another member of the same controlled_group as defined in sec_267 sec_267 subsidiary a and subsidiary c are members of the same controlled_group for purposes of sec_267 and thus are related parties however a determination must be made as to whether the premium payment itself is a payment to which sec_267 applies sec_267 defers an otherwise allowable deduction for amounts that by reason of the payee’s method_of_accounting are not unless paid includible in the payee’s gross_income the unless paid language of this provision describes the payee’s method_of_accounting with respect to the item for which the related payor is claiming a deduction the payee’s method_of_accounting being described is the cash_receipts_and_disbursements_method this statutory language suggests that sec_267 only applies to amounts that the related payee has not yet included in gross_income under the cash_method if sec_267 does apply the payor may not take its deduction until the item is included in the payee’s income under the cash_method in essence sec_267 places the payor on the cash_method with respect to such amounts this interpretation is supported by the legislative_history of the tax_reform_act_of_1984 tra which amended sec_267 to read as it does currently the pertinent part of the house and senate committee reports to tra provides under the bill an accrual-basis taxpayer will be placed on the cash_method_of_accounting with respect to deductions of business_expenses and interest owed to a related tl-n-1826-99 cash-basis taxpayer thus the accrual-basis taxpayer will be allowed to deduct business_expenses and interest owed to a related cash-basis taxpayer when payment is made whether or not paid within ½ months after the close of the taxable_year in other words the deduction will be allowed no earlier than when the corresponding income is recognized by the payee h rep 98th cong 2d sess s rep 98th cong 2d sess based on the statutory language as supported by the relevant legislative_history we conclude that sec_267 does not apply to the premium payment by subsidiary a to subsidiary c the facts set forth in the fsa provide that the premium was actually paid_by subsidiary a to subsidiary c in year the year that subsidiary a is claiming a deduction for the premium under the cash_receipts_and_disbursements_method of accounting subsidiary c would include this amount in gross_income for that year however if it is determined that subsidiary c is allowed to include the premium in income on a pro-rata basis in subsequent years then subsidiary c’s method_of_accounting with respect to this item would not be the cash_method thus the premium payment would not meet the first condition for applying sec_267 that by reason of the payee’s method_of_accounting the amount thereof is not unless paid includible in the gross_income of the payee in addition the legislative_history to the amendments to sec_267 made in tra states that the provision as amended places an accrual-basis taxpayer on the cash_method with respect to amounts owed to related payees under the cash_method subsidiary a would be allowed a deduction for the premium in year the year it was actually paid to subsidiary c thus placing subsidiary a on the cash_method with respect to the premium would not change the timing of its deduction for these reasons if it is determined that subsidiary c is not required to include the premium in gross_income in year we conclude that sec_267 does not require subsidiary a to defer its deduction for the premium payment case development hazards and other considerations tl-n-1826-99 inasmuch as the facts state that the bonds were issued at par face value and remain outstanding for purposes of this memorandum we conclude that the bonds in issue do not have bond_premium as described in sec_1 c therefore the outcome of the additional factual development based on one or more of the theories below it appears that the taxpayer’s position in this case may be the legally correct position however depending on although you did not specifically request our views on alternative legal theories the taxpayer may assert in support of its position that amortization of the premium payment is proper below we have outlined arguments the taxpayer may make sec_1_1001-3 in general sec_1_1001-3 provides rules for determining whether a modification of the terms of a debt_instrument results in an exchange for purposes of sec_1_1001-1 sec_1_1001-3 applies to any modification of the terms of a debt_instrument regardless of the form of the modification sec_1_1001-3 applies to alterations of the terms of a debt_instrument on or after date taxpayers however may rely on the regulations for alterations of the terms of a debt_instrument after date and before date sec_1_1001-3 as a general_rule for purposes of sec_1_1001-1 a significant modification of a debt_instrument within the meaning of sec_1_1001-3 results in an exchange of the original debt_instrument for a modified instrument that differs materially either in_kind or in extent a modification that is not a significant modification is not an exchange for purposes of sec_1_1001-1 paragraphs c and d of sec_1_1001-3 define the term modification and provide examples illustrating the application of the rule we recommend that you focus on paragraphs e and f of sec_1_1001-3 these paragraphs provide rules for determining when a modification is a significant modification these paragraphs in particular should be helpful in developing the facts with respect to this issue if it were determined that the assumption of the bonds results in a significant modification under sec_1_1001-3 the transaction is treated as if old bonds are exchanged for new bonds to ascertain whether sec_1_61-12 applies to the new bonds a determination would need to be made whether the new bonds were issued at a premium if so subsidiary c would be required to comply with sec_1 c which provides in part that the net amount of the premium is income which should be prorated or amortized over the life of the bonds emphasis added if the new bonds were issued at a premium then subsidiary c’s treatment of the premium in effect was correct as the facts are developed we would be pleased to provide additional assistance on this issue i r c 446-clear reflection there also may be an argument under sec_446 that the premium should be included in income when subsidiary c deducts the interest payments on the bonds-this treatment would clearly reflect subsidiary c’s income especially because the premium relates to the above-market interest payments that subsidiary c would make over the remaining term of the bonds if the taxpayer were to raise an argument under sec_446 we would be pleased to provide additional assistance on this issue please call if you have any further questions lon b smith acting associate chief_counsel by william e blanchard senior technician reviewer associate chief_counsel financial institutions and products branch
